DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/26/2021 has been entered.

Response to Amendment
Applicant has submitted amendments to the claims on 07/26/2021. Claims 1 and 15 were amended. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 and 10 of U.S. Patent No. 10,811,884 in view of Rooney (US PAT. 8,680,704)
A comparison of the instant application claim 1 and US Patent 10,811,884 is presented below. 
Instant application claim 1: 
US Patent 10,811,884 claim 1: 

An apparatus for recovering energy in a petroleum, petrochemical, or chemical plant comprising:
(a) at least one processor;

(b) at least one memory storing computer-executable instructions;

and (c) at least one receiver configured to receive data from a sensor on an electrical powerline connected to a generator of a power-recovery turbine 

the power-recovery turbine located in the petroleum, petrochemical, or chemical process zone wherein a portion of a first process stream in the petroleum, petrochemical, or chemical process zone flows through the power-recovery turbine and generates recovered electric power as direct current, the power-recovery turbine electrically connected to a single DC to AC inverter and the output of the DC to AC inverter electrically connected to a first substation
at least a first fluid process stream flowing through the at least one of the at least two process zones; at least a first variable-resistance power-recovery turbine, a portion of the first process stream flowing through the first power-recovery turbine to generate recovered electric power as direct current therefrom; a single DC to AC inverter electrically connected to the first power-recovery turbine, the output of the DC to AC inverter electrically connected to a first distribution substation for distributing the output of the DC to AC inverter to at least one of the at least two process zones.

at least two petroleum, petrochemical, or chemical process zones in the petroleum, petrochemical, or chemical plant wherein the at least two process zones comprise at least two of an alkylation zone, a separation zone, an isomerization zone, a catalytic reforming zone, a fluid catalyst cracking zone, a hydrocracking zone, a hydrotreating zone, a hydrogenation zone, a dehydrogenation zone, an oligomerization zone, a desulfurization zone, an alcohol to olefins zone, an alcohol to gasoline zone, a distillation zone, a sour water stripping zone, a liquid phase adsorption zone, a hydrogen sulfide reduction zone, an alkylation zone, a transalkylation zone, a coking zone, or a polymerization zone;

US Patent 10,811,884 in claim 1 does not teach at least one processor, at least one memory storing computer-executable instructions, and (c) at least one receiver configured to receive data from a sensor on an electrical powerline connected to a generator of a power-recovery turbine in the claim 1. 
Rooney does teach at least one processor (fig. 2 120, col 3 lines 55-56 “controller 120, which may be characterized as a programmable microcontroller”), 
at least one memory storing computer-executable instructions (fig. 2 120, col 3 lines 55-56 “controller 120, which may be characterized as a programmable microcontroller”);, 
and at least one receiver configured to receive data from a sensor on an electrical powerline connected to a generator of a power-recovery (power recovery turbine taught by US PAT. 10,811,884 as shown above) turbine (fig 3 load sense 128,  col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling …A load sense signal is provided on path 128 from the electrical generator 112 or other associated elements indicative of the amount of load (e.g., amps, kw, etc.) supplied by the electrical generator.”, col 1 lines 58- 60, “A mechanical linkage is coupled to the turbine, and an electrical generator is coupled to the mechanical linkage.”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified claim 1 of the US PAT. 10,811,884 with the teachings of Rooney since Rooney teaches a means for providing “a great deal operational adaptability to meet a variety of different loading requirements” (col 5 lines 40-43). 
Claim 10 of US PAT. 10,811,884 is similar to claim 1 of US PAT. 10,811,884. Claim 1 of the instant application is rejected under non-statutory double patent in view of claim 10 US PAT. 10,811,884 and Rooney (US PAT. 8,680,704) for reasons similar to the rejection shown above.
Claim 15 of the instant application is similar to claim 1. Claim 10 of US PAT. 10,811,884 is similar to claim 1 of US PAT. 10,811,884. Claim 15 of the instant application is rejected under non-statutory double patent in view of claim 1 and claim 10 of US PAT. 10,811,884 and Rooney (US PAT. 8,680,704) for reasons similar to claim 1 of the instant application. 
Claims 3-4, 6-8, 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rooney (US PAT. 8,680,704) in view of McKinley et al (US PUB. 20180004867, herein McKinley) in further view of Klavers et al (US PUB. 20090158737, herein Klavers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of US PAT. 10,811,884 and Rooney with power plant teachings of McKinley because both references are directed to extracting electrical energy from petrochemical facilities and because the teachings of McKinley 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of US PAT. 10,811,884, Rooney and the power plant teachings of McKinley with the power recovery in a petroleum plant teachings of Klavers because Klavers teaches an improved method for recovery expansion power that would allow for higher efficiency thereby providing lower net energy use and lower variable costs of operation (0008).
Claims 2, 5, 9-10, 14, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rooney (US PAT. 8,680,704) in view of McKinley et al (US PUB. 20180004867, herein McKinley) in further view of Klavers et al (US PUB. 20090158737, herein Klavers) in further view of Abrol et al (US PUB. 20160115839, herein Abrol).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of US PAT. 10,811,884, Rooney, the power plant teachings of McKinley and the power recovery in a petroleum plant teachings of Klavers with the data collection of the catalyst teachings of Abrol because Abrol’s “selective catalytic reduction (SCR) system may be included in the after treatment system to reduce NOx emissions. It would be beneficial to improve control of the emissions” (Abrol, 0002)
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rooney (US PAT. 8,680,704) in view of McKinley et al (US PUB. 20180004867, herein McKinley) in further view of Klavers et al (US PUB. 20090158737, herein Klavers) in further view of Barker et al (WO2005010681, herein Barker).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of US PAT. 10,811,884, Rooney, the power plant teachings of McKinley and the power recovery in a petroleum plant teachings of Klavers with the reporting of generator emissions teachings of Barker because Barker teaches .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-4, 6-8, 12-13 15-17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rooney (US PAT. 8,680,704) in view of McKinley et al (US PUB. 20180004867, herein McKinley) in further view of Klavers et al (US PUB. 20090158737, herein Klavers).

	Regarding claim 1, Rooney teaches A [recovered] electric power measuring system (col 4 lines 35-60, col 3 lines 63-67 col 4 lines 1-7)  in [a petroleum, petrochemical, or chemical plant comprising a petroleum, petrochemical, or chemical process zone] comprising:
(a) at least one processor (fig. 2 120, col 3 lines 55-56 “controller 120, which may be characterized as a programmable microcontroller”); 
(b) at least one memory storing computer-executable (fig. 2 120, col 3 lines 55-56 “controller 120, which may be characterized as a programmable microcontroller”, It is known in the art that microcontrollers have memory in order to execute instructions.); 
and (c) at least one receiver configured to receive data from a sensor on an electrical powerline connected to a generator of a [power-recovery] turbine (fig 3 load sense 128,  col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling …A load sense signal is provided on path 128 from the electrical generator 112 or other associated elements indicative of the amount of load (e.g., amps, kw, etc.) supplied by the electrical generator.”, col 1 lines 58- 60, “A mechanical linkage is coupled to the turbine, and an electrical generator is coupled to the mechanical linkage.”, The cabling which the controller receives sensor data is the powerline. The controller is the receiver.), the [power-recovery] turbine located in [the petroleum, petrochemical, or chemical process zone] wherein a portion of a first process stream [in the petroleum, petrochemical, or chemical process zone] flows through the [power-recovery] turbine and generates [recovered] electric power as direct current (col 4 lines 35-60, “A turbine 140 or similar member receives the flow along STREAM1 (path 136) and uses this pressurized flow to generate mechanical rotation of a first shaft 142 (SHAFT1)… shaft 142 rotates…to pump a working fluid, such as a hydraulic fluid…pressurized hydraulic fluid is transported via the path 146 to a hydraulic motor 148, which rotates a second shaft 150 (SHAFT2)… second shaft 150 engages one side of a continuously variable transmission (CVT) 152, which is configured to drive an output third shaft…third shaft 154 drives the electrical generator 112 of FIG. 1 to generate electrical power”, col 5 lines 1-3 “In other embodiments, as illustrated in FIG. 4 a direct current (DC) generator 160 is used to generate DC power at a suitable voltage” The STREAM1 corresponds to the first process stream and causes a shaft 1 to rotate which then causes a second shaft to move. The second shaft causes a third shaft inside the generator to cause the generator to generate electrical power.), the [power-recovery] turbine electrically connected to a single DC to AC inverter (fig. 4, col 5 lines 1-10, “a direct current (DC) generator 160 is used to generate DC power at a suitable voltage which is provided to a converter or inverter 162 for generation of AC power at the appropriate voltage and frequency”) and the output of the DC to AC inverter electrically connected to a [first substation] (fig. 3 electrical grid, col 4 lines 63-68 “power may be supplied to a local electrical grid 156 in a cogeneration arrangement in which power generated by the system 100 is purchased by a local electricity provider”.); 
wherein the portion of the first process stream comprises (col 4 lines 35-60, “A turbine 140 or similar member receives the flow along STREAM1 (path 136) and uses this pressurized flow to generate mechanical rotation of a first shaft 142 (SHAFT1)… shaft 142 rotates…to pump a working fluid, such as a hydraulic fluid…pressurized hydraulic fluid is transported via the path 146 to a hydraulic motor 148, which rotates a second shaft 150 (SHAFT2)… second shaft 150 engages one side of a continuously variable transmission (CVT) 152, which is configured to drive an output third shaft…third shaft 154 drives the electrical generator 112 of FIG. 1 to generate electrical power”) 
Rooney does not teach recovered electric power, power-recovery turbine, a petroleum, petrochemical, or chemical plant comprising a petroleum, petrochemical, or chemical process zone, and a first substation, the petroleum, petrochemical, or chemical process zone, wherein the portion of the first process stream (taught by Rooney as shown above) comprises at least one of an alkylation stream, an isomerization stream, a fluid catalyst cracking stream, a hydrocracking stream, a hydrotreating stream, a hydrogenation stream, a dehydrogenation stream, an oligomerization stream, an alcohol to olefins stream, an alcohol to gasoline stream, a petroleum extraction stream, a petrochemical extraction stream, a chemical extraction stream, a sour water stripping stream, a liquid phase adsorption stream, a transalkylation stream, a coking stream, and a polymerization stream.
McKinley teaches a first substation (0032 “The IGCC power plant 100 also may include a steam turbine engine 138 and a heat recovery steam generation (HRSG) system 139. The 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Rooney with power plant teachings of McKinley because both references are directed to extracting electrical energy from petrochemical facilities and because the teachings of McKinley allow for verifying the power production analysis of a new power plant that is to be connected to the electric grid (McKinley, 0002). 
Rooney and McKinley do not teach recovered electric power, power-recovery turbine, a petroleum, petrochemical, or chemical plant comprising a petroleum, petrochemical, or chemical process zone, the petroleum, petrochemical, or chemical process zone, and wherein the petroleum, petrochemical, or chemical process zone comprises at least one of an alkylation zone, an isomerization zone, a fluid catalyst cracking zone, a hydrocracking zone, a hydrotreating zone, a hydrogenation zone, a dehydrogenation zone, an oligomerization zone, an alcohol to olefins zone, an alcohol to gasoline zone, a petroleum extraction zone, a petrochemical extraction zone, a chemical extraction zone, a sour water stripping zone, a liquid phase adsorption zone, a transalkylation zone, a coking zone, and a polymerization zone.
Klavers teaches recovered electric power (0014 “In another particularly useful aspect, this invention comprises power recovery processes employing at least two classes of expansion turbines”, 0037 “recovery of mechanical and/or electrical power”), 
power-recovery turbine (0014 “In another particularly useful aspect, this invention comprises power recovery processes employing at least two classes of expansion turbines”)
a petroleum, petrochemical, or chemical plant comprising a petroleum, petrochemical, or chemical process zone (0015 “three or more of the vapor streams combined in step (b) into a single very high-pressure superheated vapor stream are generated in a process for thermal cracking of suitable petroleum derived feed stocks to produce olefins”, the location where this process takes place is the petroleum plant that has the petroleum process zone.)
the petroleum, petrochemical, or chemical process zone (0015 “three or more of the vapor streams combined in step (b) into a single very high-pressure superheated vapor stream are generated in a process for thermal cracking of suitable petroleum derived feed stocks to produce olefins”), 
in the petroleum, petrochemical, or chemical process zone (0015)
wherein the portion of the first process stream (taught by Rooney as shown above) comprises at least one of an alkylation stream, an isomerization stream, a fluid catalyst cracking stream, a hydrocracking stream (0030 “Suitable light hydrocarbon fraction or fractions may be advantageously chosen from the group consisting of… heavier hydrocarbons such as gasolines, naphthas and gas oils…These hydrocarbon fractions may come from different units of the refinery, for example…hydrocracking”, 0002 “The field of this invention relates to use of multiple expansion turbines for efficient recovery of power from a plurality of very high pressure streams of superheated vapor…for recovery of power from a plurality of very high pressure streams of superheated vapor generated in manufacturing petrochemicals. High pressure streams of superheated steam are typically produced during thermal cracking…of suitable petroleum derived feed stocks.”), a hydrotreating stream, a hydrogenation stream, a dehydrogenation stream, an oligomerization stream, an alcohol to olefins stream, an alcohol to gasoline stream, a petroleum extraction stream, a petrochemical extraction stream, a chemical extraction stream, a sour water stripping stream, a liquid phase adsorption stream, a transalkylation stream, a coking stream, and a polymerization stream.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Rooney and the power plant teachings of McKinley with the power recovery in a petroleum plant teachings of Klavers because Klavers teaches an improved method for recovery expansion power that would allow for higher efficiency thereby providing lower net energy use and lower variable costs of operation (0008). 

Regarding claim 3, Rooney, McKinley and Klavers teaches the system of claim 1.
Rooney further teaches further comprising an Input/Output device to collect the data (col 3 lines 63-67 and col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling …A load sense signal is provided on path 128 from the electrical generator 112 or other associated elements indicative of the amount of load (e.g., amps, kw, etc.) supplied by the electrical generator.” Col 4 lines 10-13, “exemplary output signal from the controller 120 identified in FIG. 2 as an actuator control signal”, The controller is an input and output device. In its input it collects data.)

Regarding claim 4, Rooney, McKinley and Klavers teaches the system of claim 1.
Rooney further teaches wherein the processor is configured to evaluate the data (col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling…P2 sense signal is shown on path 126 from the downstream sensor 118 to indicate P2 pressure sense measurements” col 5 lines 43-44, “controller 120 ensures that the downstream pressure P2 is maintained within closely monitored tolerances”, Controller receives P2 measurements, and then evaluates that measurement in order to ensure the pressure is maintained within the tolerance.)

Regarding claim 6, Rooney, McKinley and Klavers teaches the system of claim 1.
Rooney and Klavers further teaches further comprising a transmitter to transmit a signal to the recovered electric power (0014 0037) measuring system (col 5 lines 45-50, “controller 120 can configure the system such that most, if not substantially all, of the required pressure drop of the natural gas is extracted via the generation of such power; that is, the system will be configured such that the turbine constitutes the element across which most if not all of the pressure drop occurs.”, The controller is the transmitter and it transmits an instruction to the turbine in order for the turbine to cause most if not all the pressure drop. The turbine as explained previously is part of the recovered electric power measuring system.)

Regarding claim 7, Rooney, McKinley and Klavers teaches the system of claim 6.
Rooney further teaches wherein the signal comprises instructions (col 5 lines 45-50, “controller 120 can configure the system such that most, if not substantially all, of the required pressure drop of the natural gas is extracted via the generation of such power; that is, the system will be configured such that the turbine constitutes the element across which most if not all of the pressure drop occurs.”, The controller is the transmitter and it transmits an instruction to the turbine in order for the turbine to cause most if not all the pressure drop.)

Regarding claim 8, Rooney, McKinley and Klavers teaches the system of claim 6.
Rooney further teaches wherein the signal is transmitted to the turbine (col 5 lines 45-50, “controller 120 can configure the system such that most, if not substantially all, of the required pressure drop of the natural gas is extracted via the generation of such power; that is, the system will be configured such that the turbine constitutes the element across which most if not all of the pressure drop occurs.”, The controller is the transmitter and it transmits an instruction to the turbine in order for the turbine to cause most if not all the pressure drop.)

Regarding claim 12, Rooney, McKinley and Klavers teaches the system of claim 1.
Rooney further teaches wherein the turbine comprises a sensor (col 6 lines 47-48, “seized (non-rotating) turbine can be discerned from one or more of the sensors,”)

Regarding claim 13, Rooney, McKinley and Klavers teaches the system of claim 1.
Rooney further teaches wherein the processor is configured to generate quantitative information (col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling…P2 sense signal is shown on path 126 from the downstream sensor 118 to indicate P2 pressure sense measurements” col 5 lines 43-44, “controller 120 ensures that the downstream pressure P2 is maintained within closely monitored tolerances”, Controller generates quantitative information in order to understand whether the downstream pressure is within the monitored tolerances.)

Regarding claim 15, Rooney teaches A method for collecting data from a [recovered electric power] measuring system in a (col 4 lines 35-60, col 3 lines 63-67 col 4 lines 1-7) [petroleum, petrochemical, or chemical plant comprising a petroleum, petrochemical, or chemical process zone], the method comprising receiving data from a sensor on an electrical powerline connected to a generator of a [power-recovery] turbine (fig 3 load sense 128,  col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling …A load sense signal is provided on path 128 from the electrical generator 112 or other associated elements indicative of the amount of load (e.g., amps, kw, etc.) supplied by the electrical generator.”, col 1 lines 58- 60, “A mechanical linkage is coupled to the turbine, and an electrical generator is coupled to the mechanical linkage.”, The cabling which the controller receives sensor data is the powerline. The controller is the receiver.), the [power-recovery] turbine located in [petroleum, petrochemical, or chemical process zone] wherein a portion of a first process stream [in the petroleum, petrochemical, or chemical process zone] flows through the [power-recovery] turbine and generates [recovered] electric power as direct current (col 4 lines 35-60, “A turbine 140 or similar member receives the flow along STREAM1 (path 136) and uses this pressurized flow to generate mechanical rotation of a first shaft 142 (SHAFT1)… shaft 142 rotates…to pump a working fluid, such as a hydraulic fluid…pressurized hydraulic fluid is transported via the path 146 to a hydraulic motor 148, which rotates a second shaft 150 (SHAFT2)… second shaft 150 engages one side of a continuously variable transmission (CVT) 152, which is configured to drive an output third shaft…third shaft 154 drives the electrical generator 112 of FIG. 1 to generate electrical power”, col 5 lines 1-3 “In other embodiments, as illustrated in FIG. 4 a direct current (DC) generator 160 is used to generate DC power at a suitable voltage” The STREAM1 corresponds to the first process stream and causes a shaft 1 to rotate which then causes a second shaft to move. The second shaft causes a third shaft inside the generator to cause the generator to generate electrical power.), the [power-recovery] turbine electrically connected to a single DC to AC inverter and the output of the DC to AC inverter (fig. 4, col 5 lines 1-10, “a direct current (DC) generator 160 is used to generate DC power at a suitable voltage which is provided to a converter or inverter 162 for generation of AC power at the appropriate voltage and frequency”) electrically connected to [a first substation] (fig. 3 electrical grid, col 4 lines 63-68 “power may be supplied to a local electrical grid 156 in a cogeneration arrangement in which power generated by the system 100 is purchased by a local electricity provider”.), 
wherein the portion of the first process stream comprises a portion of a first process stream (col 4 lines 35-60, “A turbine 140 or similar member receives the flow along STREAM1 (path 136) and uses this pressurized flow to generate mechanical rotation of a first shaft 142 (SHAFT1)… shaft 142 rotates…to pump a working fluid, such as a hydraulic fluid…pressurized hydraulic fluid is transported via the path 146 to a hydraulic motor 148, which  in [the petroleum, petrochemical, or chemical process zone]. 
Rooney does not teach recovered electric power, power-recovery turbine petroleum, petrochemical, or chemical plant comprising a petroleum, petrochemical, or chemical process zone, a first substation, the petroleum, petrochemical, or chemical process zone, in the petroleum, petrochemical, or chemical process zone, at least one of an alkylation stream, an isomerization stream, a fluid catalyst cracking stream, a hydrocracking stream, a hydrotreating stream, a hydrogenation stream, a dehydrogenation stream, an oligomerization stream, an alcohol to olefins stream, an alcohol to gasoline stream, a petroleum extraction stream, a petrochemical extraction stream, a chemical extraction stream, a sour water stripping stream, a liquid phase adsorption stream, a transalkylation stream, a coking stream, and a polymerization stream.
McKinley teaches a first substation (0032 “The IGCC power plant 100 also may include a steam turbine engine 138 and a heat recovery steam generation (HRSG) system 139. The steam turbine engine 138 may drive a second load 140. The second load 140 may also be an electrical generator for generating electrical power.”, 0037 “the power transmission grid 24 may be electrically coupled to distribution systems (e.g., power distribution substations 226). A power distribution substation 226 may include transformers to transform the voltage of the incoming power from a transmission voltage (e.g., 765 kV, 500 kV, 345 kV, or 138 kV) to primary (e.g., 13.8 kV or 4160V) and secondary (e.g., 480V, 230V, or 120V) distribution voltages”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Rooney with power plant teachings of McKinley because both references are directed to extracting electrical energy from petrochemical facilities and because the teachings of McKinley allow for verifying the power 
Rooney and McKinley do not teach recovered electric power, power-recovery turbine petroleum, petrochemical, or chemical plant comprising a petroleum, petrochemical, or chemical process zone, the petroleum, petrochemical, or chemical process zone, in the petroleum, petrochemical, or chemical process zone, at least one of an alkylation stream, an isomerization stream, a fluid catalyst cracking stream, a hydrocracking stream, a hydrotreating stream, a hydrogenation stream, a dehydrogenation stream, an oligomerization stream, an alcohol to olefins stream, an alcohol to gasoline stream, a petroleum extraction stream, a petrochemical extraction stream, a chemical extraction stream, a sour water stripping stream, a liquid phase adsorption stream, a transalkylation stream, a coking stream, and a polymerization stream.
Klavers does teach recovered electric power (0014 “In another particularly useful aspect, this invention comprises power recovery processes employing at least two classes of expansion turbines”, 0037 “recovery of mechanical and/or electrical power”)
 power-recovery turbine (0014 “In another particularly useful aspect, this invention comprises power recovery processes employing at least two classes of expansion turbines”)
 petroleum, petrochemical, or chemical plant comprising a petroleum, petrochemical, or chemical process zone (0015 “three or more of the vapor streams combined in step (b) into a single very high-pressure superheated vapor stream are generated in a process for thermal cracking of suitable petroleum derived feed stocks to produce olefins”, the location where this process takes place is the petroleum plant that has the petroleum process zone.), 
the petroleum, petrochemical, or chemical process zone (0015 “three or more of the vapor streams combined in step (b) into a single very high-pressure superheated vapor stream are generated in a process for thermal cracking of suitable petroleum derived feed stocks to produce olefins”), 
in the petroleum, petrochemical, or chemical process zone (0015)
wherein the portion of the first process stream (taught by Rooney as shown above) comprises at least one of an alkylation stream, an isomerization stream, a fluid catalyst cracking stream, a hydrocracking stream (0030 “Suitable light hydrocarbon fraction or fractions may be advantageously chosen from the group consisting of… heavier hydrocarbons such as gasolines, naphthas and gas oils…These hydrocarbon fractions may come from different units of the refinery, for example…hydrocracking”, 0002 “The field of this invention relates to use of multiple expansion turbines for efficient recovery of power from a plurality of very high pressure streams of superheated vapor…for recovery of power from a plurality of very high pressure streams of superheated vapor generated in manufacturing petrochemicals. High pressure streams of superheated steam are typically produced during thermal cracking…of suitable petroleum derived feed stocks.”), a hydrotreating stream, a hydrogenation stream, a dehydrogenation stream, an oligomerization stream, an alcohol to olefins stream, an alcohol to gasoline stream, a petroleum extraction stream, a petrochemical extraction stream, a chemical extraction stream, a sour water stripping stream, a liquid phase adsorption stream, a transalkylation stream, a coking stream, and a polymerization stream.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Rooney and the power plant teachings of McKinley with the power recovery in a petroleum plant teachings of Klavers because Klavers teaches an improved method for recovery expansion power that would allow for higher efficiency thereby providing lower net energy use and lower variable costs of operation (0008). 

Regarding claim 16, Rooney, McKinley and Klavers teaches the method of claim 15.
further comprising at least one of displaying or transmitting or analyzing the received data (col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling… a P1 sense signal provided on path 124 from the upstream sensor 104 indicative of P1 pressure sense measurements. A P2 sense signal is shown on path 126 from the downstream sensor 118 to indicate P2 pressure sense measurements” col 5 lines 43-44, “controller 120 ensures that the downstream pressure P2 is maintained within closely monitored tolerances”, col 5 lines 45-50, “controller 120 can configure the system such that most, if not substantially all, of the required pressure drop of the natural gas is extracted via the generation of such power; that is, the system will be configured such that the turbine constitutes the element across which most if not all of the pressure drop occurs.”, The controller analyzes pressure data and then transmits a control signal based on the analyzed data.)

Regarding claim 17 Rooney, McKinley and Klavers teaches the method of claim 15.
Rooney further teaches further comprising analyzing the received data to generate at least one instruction and transmitting the at least one instruction (col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling… a P1 sense signal provided on path 124 from the upstream sensor 104 indicative of P1 pressure sense measurements. A P2 sense signal is shown on path 126 from the downstream sensor 118 to indicate P2 pressure sense measurements” col 5 lines 45-50, “controller 120 can configure the system such that most, if not substantially all, of the required pressure drop of the natural gas is extracted via the generation of such power; that is, the system will be configured such that the turbine constitutes the element across which most if not all of the pressure drop occurs.”, The controller receives the P1 and P2 signal and sends instructions so that the pressure value is within the tolerance range by manipulating the turbine in order to cause the pressure to drop.)

Regarding claim 19, Rooney, McKinley and Klavers teaches the method of claim 15.
Rooney further teaches further comprising analyzing the received data and generating quantitative information (col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling… a P1 sense signal provided on path 124 from the upstream sensor 104 indicative of P1 pressure sense measurements. A P2 sense signal is shown on path 126 from the downstream sensor 118 to indicate P2 pressure sense measurements” col 5 lines 43-44, “controller 120 ensures that the downstream pressure P2 is maintained within closely monitored tolerances”, Controller generates quantitative information in order to understand whether the downstream pressure is within the monitored tolerances.)

Claims 2, 5, 9-10, 14, 18, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rooney (US PAT. 8,680,704) in view of McKinley et al (US PUB. 20180004867, herein McKinley) in further view of Klavers et al (US PUB. 20090158737, herein Klavers) in further view of Abrol et al (US PUB. 20160115839, herein Abrol).

Regarding claim 2, Rooney, McKinley and Klavers teaches the system of claim 1.
Rooney, McKinley and Klavers does not explicitly teach wherein the at least one receiver is further configured to receive data on date or time or both.
Abrol does teach wherein the at least one receiver is further configured to receive data on date or time or both (0060 lines 15-18, “the coverage ratio of reductant on the catalyst 50 used in the SCR model 124 may be tuned or calibrated for different embodiments of the SCR system 20 and/or over time.”, The data is correlated with time.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Rooney, the power plant x emissions. It would be beneficial to improve control of the emissions” (Abrol, 0002)

Regarding claim 5, Rooney, McKinley and Klavers teaches the system of claim 1. 
Rooney teaches wherein the processor (fig. 2 120, col 3 lines 55-56 “controller 120, which may be characterized as a programmable microcontroller”)
Rooney, McKinley and Klavers do not teach is configured to correlate the data.
Abrol further teaches wherein the processor (taught by Rooney) is configured to correlate the data (0060 lines 15-18, “the coverage ratio of reductant on the catalyst 50 used in the SCR model 124 may be tuned or calibrated for different embodiments of the SCR system 20 and/or over time.”, The data is correlated with time).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Rooney, the power plant teachings of McKinley and the power recovery in a petroleum plant teachings of Klavers with the data collection of the catalyst teachings of Abrol because Abrol’s “selective catalytic reduction (SCR) system may be included in the after treatment system to reduce NOx emissions. It would be beneficial to improve control of the emissions” (Abrol, 0002). 

Regarding claim 9, Rooney, McKinley and Klavers teaches the system of claim 1.
Rooney further teaches wherein one system is the recovered electric power measuring system (Rooney, col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling …A load sense signal is provided on path 128 from the electrical generator 112 or other associated elements indicative of the amount of load (e.g., amps, kw, etc.) supplied by the electrical generator.”).

Abrol teaches further comprising collecting data from multiple systems (0039 lines “emission controller 12 may be configured to receive a user input…user input 94 may include an exhaust gas NO.sub.x setpoint, a desired power (e.g., megawatts), a desired fuel rate, reductant price, electricity price, electricity demand, fuel price, combustor outage intervals, NO.sub.x credits, other financial information, and/or other information related to operation of the turbine system” User input data is data from a different system and user input is collected by the emissions controller.) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Rooney, the power plant teachings of McKinley and the power recovery in a petroleum plant teachings of Klavers with the data collection of the catalyst teachings of Abrol because Abrol’s “selective catalytic reduction (SCR) system may be included in the after treatment system to reduce NOx emissions. It would be beneficial to improve control of the emissions” (Abrol, 0002). 

Regarding claim 10, Rooney, McKinley and Klavers teaches the system of claim 1.
Rooney, McKinley and Klavers does not teach wherein the processor is configured to generate predictive information.
Abrol teaches wherein the processor is configured to generate predictive information (0061 lines 10-16 “extended Kalman filter 158 may model a parameter (e.g., coverage ratio of reductant on the catalyst 50, reaction rate factor of each reactant in the SCR reactor 48, etc.) in the multivariable model 154 as a constant and then estimate the parameter by comparing the model prediction”, The generated model makes a prediction about the catalyst.)


Regarding claim 14, Rooney, McKinley, Klavers and Abrol teach the system of claim 2.
Rooney and Abrol teach wherein the processor is further configured to generate quantitative information (Rooney col lines “col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling…P2 sense signal is shown on path 126 from the downstream sensor 118 to indicate P2 pressure sense measurements” col 5 lines 43-44, “controller 120 ensures that the downstream pressure P2 is maintained within closely monitored tolerances”, Controller generates quantitative information in order to understand whether the downstream pressure is within the monitored tolerances.) and further to correlate the quantitative information with the data of time or day or both (Abrol, 0060 lines 15-18, “the coverage ratio of reductant on the catalyst 50 used in the SCR model 124 may be tuned or calibrated for different embodiments of the SCR system 20 and/or over time.”, This quantitative data is correlated with time.)

Regarding claim 18, Rooney, McKinley and Klavers teaches the method of claim 15.
Rooney, McKinley and Klavers further comprising analyzing the received data and generating predictive information.
Abrol further teaches further comprising analyzing the received data and generating predictive information (0061 lines 10-16 “extended Kalman filter 158 may model a parameter (e.g., coverage ratio of reductant on the catalyst 50, reaction rate factor of each reactant in the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Rooney, the power plant teachings of McKinley and the power recovery in a petroleum plant teachings of Klavers with the data collection of the catalyst teachings of Abrol because Abrol’s “selective catalytic reduction (SCR) system may be included in the after treatment system to reduce NOx emissions. It would be beneficial to improve control of the emissions” (Abrol, 0002).

Regarding claim 20, Rooney, McKinley and Klavers teaches the method of claim 15.
Rooney further teaches analyzing the received data from the sensor on the electrical powerline to generate quantitative information (Rooney, col 3 lines 63-67 col 4 lines 1-7, “controller receives a number of signal inputs that may be transferred via cabling… a P1 sense signal provided on path 124 from the upstream sensor 104 indicative of P1 pressure sense measurements. A P2 sense signal is shown on path 126 from the downstream sensor 118 to indicate P2 pressure sense measurements” col 5 lines 43-44, “controller 120 ensures that the downstream pressure P2 is maintained within closely monitored tolerances”, Controller generates quantitative information from received data in order to understand whether the downstream pressure is within the monitored tolerances).
Rooney, McKinley and Klavers do not teach further comprising receiving data as to date or time or both date and time and collating the quantitative information and the data as to date or time or both date and time.
Abrol further teaches further comprising receiving data as to date or time or both date and time (Abrol, 0060 lines 15-18, “the coverage ratio of reductant on the catalyst 50 used in the SCR model 124 may be tuned or calibrated for different embodiments of the SCR system , analyzing the received data from the sensor on the electrical powerline to generate quantitative information (taught by Rooney as shown above), and collating the quantitative information and the data as to date or time or both date and time (Abrol, 0060 lines 15-18, “the coverage ratio of reductant on the catalyst 50 used in the SCR model 124 may be tuned or calibrated for different embodiments of the SCR system 20 and/or over time.”, This quantitative data is collated with time.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to have modified the teachings of Rooney, the power plant teachings of McKinley and the power recovery in a petroleum plant teachings of Klavers with the data collection of the catalyst teachings of Abrol because Abrol’s “selective catalytic reduction (SCR) system may be included in the after treatment system to reduce NOx emissions. It would be beneficial to improve control of the emissions” (Abrol, 0002).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Rooney (US PAT. 8,680,704) in view of McKinley et al (US PUB. 20180004867, herein McKinley) in further view of Klavers et al (US PUB. 20090158737, herein Klavers) in further view of Barker et al (WO2005010681, herein Barker).

Regarding claim 11, Rooney, McKinley and Klavers teach the system of claim 1.
However Rooney, McKinley and Klavers does not teach wherein the processor is configured to generate regulatory reporting information.
Barker et al does teach wherein the processor is configured to generate regulatory reporting information (0006 lines 1-2 “regulatory information management system further includes a message generator that sends messages identifying the generated permit event notifications.” The regulatory reporting information corresponds to the messages that the regulatory information management system generates.)


Relevant Prior Art
Noueldin et al (US PUB. 20170058706) has been deemed relevant prior art since Noueldin et al teaches a means for optimizing power generation from waste heat in petroleum refineries. 

Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. 
Applicant argues on pages 7-11 that Rooney does not teach recovered electric power measuring system in a petroleum, petrochemical or chemical plant comprising a petroleum, petrochemical or chemical process zones. However, Klavers teaches recovered electric power measuring system in a petroleum, petrochemical or chemical plant comprising a petroleum, petrochemical or chemical process zones since Klavers teaches a power recovery turbine and a petroleum plant with a petroleum process zone where a petroleum process takes place (0014, 0036).
Applicant then argues on page 8 that Rooney is focused on power generated is not in a complex network and is not of such great magnitude that it may actually have to be decreased because there is not enough load. In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Applicant then argues on pages 10-12 that Klavers teaches power recovery from steam streams not the specified process streams. However, as Klavers explains, power recovery happens from steam that is generated in manufacturing petrochemicals (0002). This steam is a product of thermal cracking (id.) Klavers further teaches uses hydrocracking to achieve this (0030). Therefore, the power recovery happens from the specified process streams. 

Examiner Suggestion 
Applicant argued on page 8 that Rooney does not teach the complex networks and reduction in power that is taught by the instant application. As a service to the Applicant, clarifying amendments that describe the complex networks and the reduction in cases of low load may overcome the cited prior art. All amendments must be supported by the instant specification. It is noted that Rooney does teach a means for meeting a variety of loading requirements (col 5 lines 40-43). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMEEM SIDDIQUEE whose telephone number is (571)272-1627. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.D.S./Examiner, Art Unit 2116                                                                                                                                                                                                        
/JUSTIN C MIKOWSKI/Primary Examiner, Art Unit 2148